Title: To Thomas Jefferson from John McDowell, 3 October 1799
From: McDowell, John
To: Jefferson, Thomas



Sir
Staunton Oct: 3h. 1799

I received your favour this morning by post in which you mention to know the amt: of mony in my hands ariseing from the sales of your Nails I have never sold but Very triffling of them Sense the last Statement None except the 10d: The six penny & 8d is all still on hand therefore It is but a trifling sum in my hands besides the small balance before however whatever there is I will Send It to you the first safe opputunity—the ten penny Nails amounts to £6:17:3—which was the quantity left on hands at the time I made out your a/c Current And that is the only kind I have sold sense—the 8d is a kind which is not Very Saleable and there is a large quntity of them on hand—
from your Obt Sevt

John McDowell

